DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
	The amendment filed February 17, 2022, satisfies the sequence requirements.

Claim Rejections - 35 USC § 112 - withdrawn
Claims 37-42 were canceled in the amendment filed February 17, 2022. The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot.
Claims 40 and 42 were canceled in the amendment filed February 17, 2022. The rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is moot.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: WO2012/138867 teaches a modified adrenomedullin peptide K(mod)GCRFGTCTVQKLAHQIYQFTDKDVAPRSKISPQGY (SEQ ID NO: 6, paragraph [0024], wherein the lysine at position 1 is modified by a lipid. WO2012/138867 does not teach that the adrenomedullin peptide is cleaved to remove GCRFGTCT, or conjugated to a somatostatin analog (D-Phe)CF(D-Trp)KTCT via a miniPEG linker.
US2014/0249299 teaches hybrid polypeptides comprising at least two bio-active peptide hormone modules covalently linked together (paragraph [0052]). The reference teaches that adrenomedullin peptide may be one of the bioactive peptide hormone modules (paragraph [0053]). The reference also teaches that somatostatin 14 or 28 may be one of the bioactive peptide hormone .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654